



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:


A.L. 
          Sott Financial (FIR) Inc. v. PDF Training Inc.,







2008 
          BCCA 35



Date: 20080124

Docket: CA032562

Between:

A.L. 
    Sott Financial (FIR) Inc.

Appellant/Respondent by Cross Appeal

(
Plaintiff
)

And

PDF Training Inc., Edward J. Cooke and Maureen Palfreyman-Cooke also known 
    as Maureen Mabel Palfreyman, Dubrulle French Culinary School Ltd., Dubrulle 
    French Culinary School Ltd. doing business as Dubrulle International Culinary 
    & Hotel Institute of Canada, the said Dubrulle International Culinary 
    & Hotel Institute of Canada

Respondents/Appellants by Cross Appeal

(
Defendants
)

And

John Paul Johnson

Defendant




Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Mr. Justice Smith




The 
          Honourable Mr. Justice Chiasson








H. 
          Silber


Counsel for the Appellant




N. 
          Kambas


Counsel for the Respondents




Place 
          and Date of Hearing:


Vancouver, British Columbia




11 & 12 October 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




24 January 2008




Written 
          Reasons by
:




The 
          Honourable Mr. Justice Chiasson




Concurred 
          in by:




The 
          Honourable Madam Justice Rowles
The Honourable Mr. Justice Smith



Reasons 
    for Judgment of the Honourable Mr. Justice Chiasson:

Background

[1]

A.L Sott Financial (FIR) Inc., a company controlled by Mr. Arnold Silber, 
    owns a building in Vancouver on West 2nd Avenue.  PDF Training Inc. is a company 
    controlled by Mr. Cooke and Ms. Palfreyman.  It is not a company of substance.  
    Mr. Cooke and Ms. Palfreyman also control Dubrulle International Culinary 
    & Hotel Institute of Canada, which operates a culinary school.  Dubrulles 
    lease of premises in which it operated the school was due to expire on September 
    30, 2000.

[2]

In January 2000, negotiations concerning renting the West 2nd building 
    began between Mr. Silber and Mr. Cooke and Ms. Palfreyman.  PDF was to be 
    the tenant and Dubrulle a sub-tenant.  In early March 2000, an offer to lease 
    was executed.  Mr. Cooke and Ms. Palfreyman were to provide personal guarantees 
    of $250,000.  Amendments to the agreement were proposed by PDF, to which Mr. 
    Silber agreed, but since the amendments would delay the lease, Mr. Silber 
    stipulated that the amendments were conditional on PDF paying a non-refundable 
    $36,667 to A.L. Sott to compensate for lost rent.

[3]

On July 10, 2000, a second offer to lease was executed (the Offer 
    to Lease).  It is the document at issue between the parties in this litigation.

[4]

PDF was to receive possession on the earlier of: the day a building 
    permit was issued for tenant improvements or October 1, 2000, provided it 
    had executed the landlords form of lease.  A building permit was not issued 
    by October 1, 2000.

[5]

In late August or early September 2000, Mr. Cooke obtained a key to 
    the premises and during September 2000 physical work was undertaken in the 
    building on behalf of PDF.  It resulted in a claim by A.L. Sott of damages 
    for trespass.

[6]

Paragraph 9 of the Offer to Lease stated PDF would pay to the Landlord 
    a management fee of __% of the Basic Rent.  A draft landlords form of lease 
    was delivered to PDF on October 2, 2000.  The number 5 was inserted in the 
    blank.  PDF refused to accept the insertion and took the position there was 
    no agreement to pay a management fee.

[7]

During the next two months the parties discussed a number of issues 
    related to the lease, including their disagreement concerning the management 
    fee.  A.L. Sott remained adamant that a management fee was required.  No lease 
    was offered to PDF that did not contain a requirement to pay a management 
    fee.

[8]

In early December, Mr. Cooke decided that PDF would not lease the premises.  
    A.L. Sott took the position that PDF was a tenant and sent notices of rent 
    and taxes due.

[9]

On December 11, 2000, A.L. Sott filed a petition against PDF, Mr. Cooke 
    and Ms. Palfreyman seeking a declaration the Offer to Lease constituted an 
    enforceable contract and judgment for amounts owing under it.  That proceeding 
    was converted to this action on January 11, 2001.  On February 5, 2001, A.L. 
    Sott gave notice it intended to re-enter the building and to re-let it as 
    agent for PDF without terminating the lease.  The building was leased to West 
    Marine Canada Corp. on February 7, 2001.  On March 26, 2002, A.L. Sott gave 
    notice it was terminating the lease due to the non-payment of rent and other 
    charges and advised it would seek damages incurred by PDFs wrongful repudiation 
    of the lease agreement.

[10]

In paras. 2 and 3 of her reasons for judgment, which are found at 2004 
    BCSC 1646, 1 B.L.R. (4th) 53, 25 R.P.R. (4th) 94, Madam Justice Neilson stated 
    the positions of the parties at trial:

The plaintiff claims damages for breach of contract against 
    PDF, and against Mr. Cooke and Ms. Palfreyman pursuant to their guarantees.  
    It also seeks damages for trespass against all defendants, on the basis that 
    they had no authority to enter the building and begin demolition.

The defendants say that there was no enforceable agreement 
    between the parties.  Alternatively, the plaintiff fundamentally breached 
    the agreement by failing to deliver a final lease in accordance with the terms 
    of the offer to lease.  They deny that they entered the building without authority.  
    PDF counterclaims to recover the costs it incurred in the transaction.

[11]

The defendant John Paul Johnson was described in the pleadings as a 
    demolition contractor retained by the other defendants.  Mr. Johnson did not 
    enter an appearance and default judgment was taken against him, with damages 
    to be assessed (para. 9).

[12]

In the result, Neilson J. held PDF, Mr. Cooke and Ms. Palfreyman liable 
    for trespass and awarded A.L. Sott $274,446 in damages.  She concluded A.L. 
    Sott fundamentally breached the Offer to Lease by failing to deliver a lease 
    that did not require a management fee and awarded PDF $112,227.68 damages.  
    The claims against Dubrulle were dismissed.  A separate order was made concerning 
    costs.

[13]

A.L. Sott appealed seeking judgment against PDF for unpaid rent, $250,000 
    against Mr. Cooke and Ms. Palfreyman, increased damages for trespass, judgment 
    against Dubrulle, punitive damages, dismissal of the counterclaim of PDF and 
    special costs in favour of A.L. Sott.  Mr. Cooke, Ms. Palfreyman and PDF cross-appealed 
    seeking dismissal of the trespass claim, setting aside the trespass damages 
    and an increase in the damages for breach of contract.

[14]

For the reasons that follow I would dismiss the appeal and cross-appeal.

The trial judgment

[15]

After setting out the background of the parties and their negotiations 
    in paras. 1  33, the trial judge discussed the facts related to A.L. Sotts 
    allegation of trespass in paras. 34  66.  She noted that witnesses for A.L. 
    Sott testified that Mr. Cooke was given access to the building for the limited 
    purpose of determining what work was required to reconfigure the premises 
    to be suitable for a cooking school.  Mr. Cooke agreed he did not have a development 
    permit, but gave a number of reasons for undertaking demolition work in the 
    building.  In para. 63, the judge observed:

[.] 
    the building was essentially taken back to the studs.  The wiring and mechanical 
    systems were removed.  Only one light was left.  The plumbing was dismantled.  
    An upstairs window was broken and used as a chute to throw out debris.  The 
    evidence varied as to whether load-bearing walls were removed. [.]

[16]

After reviewing the law applicable to trespass, the judge addressed 
    the liability of the respondents:

[181]    
    It is true that the plaintiff gave PDF a key to the building.  Mr. Cooke 
    conceded, however, that this was provided for a limited purpose.  The 
    demolition clearly went far beyond that.  Authority to enter a building 
    for a particular purpose does not provide a defence to trespass if the building 
    is entered and used for another purpose:
Gross v. Wright
, [1923] 1 
    W.W.R. 882 (S.C.C.) at 891.

[182]    
    Mr. Cooke said that his dealings with Mr. Nicholsfigueiredo, Ms. Bumen, Mr. 
    Michaels, and his structural engineer, left him with the impression or understanding 
    that the work was justified.  I found Mr. Cookes evidence on these matters 
    vague and unsatisfactory.  It was often internally inconsistent.  
    It was also inconsistent with the evidence of Mr. Nicholsfigueiredo, Ms. Bumen 
    and Mr. Michaels.  Where their evidence conflicted with Mr. Cookes, 
    I prefer their versions of the events and conversations.

[.]

[187]    
    I conclude that the defendants have offered no justification for entering 
    the building and performing the demolition.  Those actions were an unauthorized 
    intrusion on the plaintiffs property, and constitute trespass.

[188]    
    I have used the plural defendants advisedly to this point.  It is now 
    necessary to examine the role of each in ascertaining whether all are liable 
    in trespass, as the plaintiff contends.

[189]    
    I have no difficulty in finding that PDF committed trespass.  It was 
    a party to the Offer to Lease, and the tenant under the proposed final lease.  
    The work was done at its direction and for its benefit.

[.]

[195]    
    Ms. Palfreyman did not testify.  As a party to this action, she is a 
    central participant, and it was clearly within her power to give evidence.  
    No explanation was offered for her failure to do so.  In these circumstances, 
    I find I may draw an inference that her evidence would have been unfavourable 
    to her position, or at the least would not have supported it:
R. v. Jolivet
, 
    [2000] 1 S.C.R. 751 at paras. 22-27;
Murray v. Saskatoon
, [1952] 2 
    D.L.R. 499 at 506-7.

[196]    
    On all of the evidence, I conclude that Ms. Palfreyman knew that the demolition 
    was being carried out without authority, that she condoned it, and, at the 
    very least, that she assisted with the financial arrangements for it.

[197]    
    I agree with the plaintiff that Mr. Cooke and Ms. Palfreyman were involved 
    with PDF in a concerted action for a common purpose in carrying out the demolition, 
    to pave the way for tenant improvements under the lease.  Each of them 
    aided, counselled, directed or joined the trespass and all three are accordingly 
    jointly liable in trespass:
Horseshoe Bay Retirement Society et al v. S.I.F. 
    Development Corp et al
(1990), 3 C.C.L.T. (2d) 75 (B.C.S.C.) at 78-9.

[198]    
    As well, I find Mr. Cooke and Ms. Palfreyman are personally liable for trespass 
    on the principles set out in
Craig v. North Shore Heli Logging Ltd.

(1997), 34 B.C.L.R. (3d) 330 (S.C.) at 340-342.  There, the plaintiff 
    sued a corporation and its sole director for trespass arising from logging 
    timber on the plaintiffs property.  Smith J. found both the company 
    and the director were joint tortfeasors, stating:

The corporate 
    defendant Heli Logging is an empty shell devoid of assets and operation.  
    It has conducted no business since 1989.  Mr. Zilahi has always been 
    the alter ego of Heli Logging.  It was his deliberate actions that caused 
    the damages experienced by the plaintiffs.  It would be hollow compensation 
    indeed, if the plaintiffs' award for damages was not enforceable against the 
    person whose conduct is the subject matter of this action.

[199]    
    I conclude that the situation here is similar.  PDF is a company without 
    substance.  Mr. Cooke and Ms. Palfreyman are its only directors and officers.  
    Their deliberate actions led to the trespass.

[200]    
    With respect to Dubrulle, the plaintiff argues that it should be liable in 
    trespass because the demolition was done for its benefit.  I disagree.  
    Dubrulle was simply one of several sub-tenants that were to occupy the building.  
    It was not otherwise involved.  I find that insufficient to attract liability.

[17]

Turning to damages for trespass the judge stated:

[204]    
    An award of damages for trespass should restore the plaintiff as nearly as 
    possible to the same position it would have been in had the trespass not occurred.

[205]    
    Typically, damages are measured either by the diminution in value of the land, 
    or by the cost of restoration to its original condition.  In some situations, 
    consequential losses have also been awarded:
Maeckelburg v. Radium Waterworks 
    District
(1982), 24 L.C.R. 286 (B.C.S.C.), affd (1983), 53 B.C.L.R. 90 
    (C.A.);
McLachlan v. CIBC et al
(1987), 13 B.C.L.R. (2d) 300 (S.C.), 
    affd (1989), 35 B.C.L.R. (2d) 100 (C.A.) [
McLachlan
].

[206]    
    Damages are generally measured as at the date of the breach of duty.  
    However, fairness may require that the date of assessment be later to ensure 
    that the plaintiff is properly compensated:
Begusic et al v. Clark, Wilson 
    & Co. et al
(1991), 57 B.C.L.R. (2d) 273 (C.A.) at para. 65.

[207]    
    An award of damages is an assessment, based on the evidence available.  
    It is not a precise mathematical calculation:
McLachlan
(B.C.S.C.) 
    at 197-198, and (B.C.C.A.) at 695.  The overriding requirement is that 
    it be reasonable, practical, and fair to all parties:
Kates v. Hall
(1991), 53 B.C.L.R. (2d) 322 (C.A.) at 330-331.

[208]    
    I have concluded that the plaintiffs damages should be measured by the cost 
    of restoring the building to a leaseable condition in early 2001, and related 
    consequential losses.  The plaintiffs intention was to lease, rather 
    than sell, the building.  When the parties obligations under the Offer 
    to Lease ceased in early December, it was left with a building that was more 
    difficult to lease because of the demolition. [.]

[18]

The judge stated in para. 220, restoration of the building to its 
    precise original state is not a reasonable measure of damages and held in 
    para. 223, a reasonable award is the cost of restoring the building to a 
    condition that permitted [A.L. Sott] to rent it for the same amount as prior 
    to the demolition.  She found A.L. Sott was entitled to recover reasonable 
    costs of [] upgrades because the trespass removed the opportunity of the 
    building being used without conforming to City requirements (para. 234).  
    The judge concluded the reconstruction would take four to eight weeks and 
    allowed consequential damages  lost rent, insurance, taxes and utilities 
     for the period January 1  February 28, 2001 and in the result awarded damages 
    of $274,466 for trespass.  She refused to award punitive damages.

[19]

Concerning the breach of contract claim, the judge reviewed the law 
    concerning the interpretation of contracts and the provisions of the Offer 
    to Lease.  She then considered what terms were essential to a binding agreement 
    and had this to say:

[115]    
    I have concluded that the introductory words of the Offer to Lease, and section 
    16, established that the parties intended to agree.  It remains to consider 
    whether the Offer to Lease contained agreement on the essential terms: identity 
    of the parties, a description of the premises, the commencement date and the 
    duration of the term, and the rent.

[116]    
    It is clear that the parties reached agreement on the first three of these.  
    Their dispute centres on whether they agreed to the rent.  Two questions 
    arise.  Is the management fee in section 9 properly construed as part 
    of the rent?  If so, did the parties agree on a management fee?

[20]

In para. 122 the judge concluded, any management fee payable [] is 
    properly construed as a part of rent and stated in para. 146, I find that 
    the Offer to Lease was an enforceable agreement, which, properly construed, 
    did not require PDF to pay a management fee.

[21]

Concerning the position of A.L. Sott the judge stated:

[154]    
    The plaintiff was intransigent on this issue.  Each draft of the final 
    lease required payment of a 5% management fee.  The only concession it 
    made was an offer to reduce it to 4%.  The day before the term was to 
    commence, the rent demanded by the plaintiff under the Offer to Lease included 
    a 4% management fee.

[155]    
    I have earlier found that on a proper construction of the Offer to Lease, 
    no management fee was payable.  I have also found that if the parties 
    could not agree to an additional term in the final lease, section 16 required 
    that the final lease incorporate the terms and conditions of the Offer to 
    Lease.  It also required that the final lease be provided within a reasonable 
    period.

[156]    
    I find that the plaintiff breached its obligations under sections 9 and 16 
    of the Offer to Lease by failing to deliver a final lease, within a reasonable 
    period, that did not require payment of a management fee.

[22]

In answer to A.L. Sotts position that the breach was not fundamental, 
    the judge had this to say:

[159]

In short, I find that the plaintiffs breach produced 
    serious and material consequences for PDF.  The commercial setting and 
    benefits contemplated by the parties under the Offer to Lease became unworkable.  
    PDF was unable to access or take possession of the building.  It was 
    thus deprived of the substantial benefit of the agreement.  I find that 
    the plaintiff fundamentally breached the Offer to Lease.

[23]

In para. 165, the judge concluded PDF, Mr. Cooke and Ms. Palfreyman 
    were entitled to treat A.L. Sotts fundamental breach as a repudiation of 
    the Offer to Lease.  The judge then discussed whether PDF affirmed the contract 
    or accepted the repudiation and found:

[171]

[] I find that PDFs failure to pay rent or take possession 
    of the premises on December 1, 2000 were clearly acts inconsistent with the 
    continuation of the Offer to Lease.  I conclude that these adequately 
    communicated acceptance of repudiation to the plaintiff.  The obligations 
    of the parties under the Offer to Lease therefore came to an end in early 
    December, 2000.

[172]    
    PDF thus had no obligation to pay rent.  The plaintiffs claim for breach 
    of contract against PDF is accordingly dismissed, as is its claim against 
    Mr. Cooke and Ms. Palfreyman pursuant to their guarantees.

[24]

On its counterclaim, PDF was awarded $112,277.68:  the return of deposits 
    of $5,000 and $67,121.43, plus $40,156.25 for the cost of work to ready the 
    premises for occupancy.

[25]

In separate oral reasons [
A.L. Sott Financial v. PDF Training Inc. 
    et al
(18 March 2005), Vancouver S006569 (B.C.S.C.)], Neilson J. dealt 
    with costs.  She concluded the trespass and contract claims were discrete 
    and awarded the appellant 50% of its costs of the main action and the respondents 
    50% of their costs of the main action.  PDF was given 100% of its costs of 
    the counterclaim.  The appellant was awarded special costs related to certain 
    discovery of documents issues and the respondents were not to recover their 
    costs of giving discovery on those issues.  Costs payable to Dubrulle were 
    to be paid by PDF, Mr. Cooke and Ms. Palfreyman.  Costs were to be at Scale 
    3.

Positions of the parties

[26]

In its factum, the appellant identifies the alleged errors of the judge 
    as follows:

·

construing the Offer to Lease 
    as not providing for the payment of a management fee;

·

concluding that the conduct of 
    the appellant amounted to a fundamental breach of the Offer to Lease;

·

concluding that if there had 
    been a fundamental breach of the Offer to Lease, PDF had communicated its 
    acceptance of the appellants repudiation of the Offer to Lease;

·

concluding that Dubrulle was 
    not jointly and severally liable for the trespass committed against the appellant;

·

erring in the test she applied 
    in the assessment of damages for wilful trespass and further erring in the 
    measure of damages she found on the test she did employ;

·

concluding that punitive damages 
    should not be awarded to the appellant;

·

granting judgment to PDF on its 
    counterclaim;

·

concluding that special costs 
    of the trial should not be awarded against the respondents.

[27]

The respondents state the issues on appeal are whether the judge erred 
    in fact or in law:

·

finding that the appellant fundamentally 
    breached the July 10, 2000 Offer to Lease by failing to provide a final lease 
    within the time and with the terms and conditions set forth in the July 10, 
    2000 Offer to Lease;

·

finding that Dubrulle French 
    Culinary School Ltd. was not jointly and severally liable for trespass;

·

applying the test she applied 
    in the assessment of damages;

·

holding that punitive damages 
    should not be awarded to the appellant;

·

granting judgment to PDF on its 
    counterclaim.

[28]

The respondents cross-appeal seeks to overturn the judges finding 
    of trespass.  The appellant contends the cross-appeal should be dismissed.

Discussion

[29]

At the hearing of the appeal, the appellant stated there are two principal 
    issues: whether PDF breached the Offer to Lease by failing to pay rent and 
    abandoning the premises  the claim against Mr. Cooke and Ms. Palfreyman on 
    their $250,000 guarantee flows out of this; and the assessment of damages 
    for trespass, which was not based on diminution in value.  The appellant presented 
    an outline of the damages it seeks totalling $567,102.82.

[30]

The appellant says other errors concerning damages for trespass were 
    taking into account factors that should not have been included and failing 
    to base consequential damages on the time it took to rent the premises as 
    opposed to the time it would take to restore the building.

[31]

The appellant also asserts Dubrulle should have been held liable for 
    trespass.

[32]

On appeal, the appellant seeks $100,000 in punitive damages against 
    the respondents and asserts if punitive damages are awarded, it should be 
    entitled to special costs.  It did not pursue special costs as a stand-alone 
    claim and says if no punitive damages are awarded, there should be no special 
    costs.

[33]

I shall address the issue of punitive damages later in these reasons, 
    but conceptually the appellant is in error linking punitive damages to special 
    costs.  Damages is a remedy connected to a substantive wrong.  Special costs 
    flow out of the conduct of litigation.

[34]

An examination of the alleged errors of the trial judge shows that 
    many are based on her findings of fact.
Housen v. Nikolaisen
, 
    2002 SCC 33, [2002] 2 S.C.R. 235 provides guidance for this Courts review:

21        
    [.] the standard of review is not to verify that the inference can be
reasonably 
    supported
by the findings of fact of the trial judge, but whether the 
    trial judge made a
palpable and overriding
error in coming to a factual 
    conclusion based on accepted facts, which implies a stricter standard.

22        
    [.] Although we agree that it is open to an appellate court to find that 
    an inference of fact made by the trial judge is clearly wrong, we would add 
    the caution that where evidence exists to support this inference, an appellate 
    court will be hard pressed to find a palpable and overriding error. As stated 
    above, trial courts are in an advantageous position when it comes to assessing 
    and weighing vast quantities of evidence.  In making a factual inference, 
    the trial judge must sift through the relevant facts, decide on their weight, 
    and draw a factual conclusion.  Thus, where evidence exists which 
    supports this conclusion, interference with this conclusion entails interference 
    with the weight assigned by the trial judge to the pieces of evidence.

23        
    We reiterate that it is not the role of appellate courts to second-guess the 
    weight to be assigned to the various items of evidence.  If there 
    is no palpable and overriding error with respect to the underlying facts that 
    the trial judge relies on to draw the inference, then it is only where
the 
    inference-drawing process itself
is palpably in error that an appellate 
    court can interfere with the factual conclusion.  The appellate 
    court is not free to interfere with a factual conclusion that it disagrees 
    with where such disagreement stems from a difference of opinion over the weight 
    to be assigned to the underlying facts.  [.]

[.]

25        
    Although the trial judge will always be in a distinctly privileged position 
    when it comes to assessing the credibility of witnesses, this is not the
only
area where the trial judge has an advantage over appellate judges.  Advantages 
    enjoyed by the trial judge with respect to the drawing of factual inferences 
    include the trial judge's relative expertise with respect to the weighing 
    and assessing of evidence, and the trial judge's inimitable familiarity with 
    the often vast quantities of evidence.  This extensive exposure 
    to the entire factual nexus of a case will be of invaluable assistance when 
    it comes to drawing factual conclusions.  In addition, concerns 
    with respect to cost, number and length of appeals apply equally to inferences 
    of fact and findings of fact, and support a deferential approach towards both.  [.] 
    It is our view that the trial judge enjoys numerous advantages over appellate 
    judges which bear on
all
conclusions of fact, and, even in the absence 
    of these advantages, there are other compelling policy reasons supporting 
    a deferential approach to inferences of fact.  We conclude, therefore, 
    by emphasizing that there is one, and only one, standard of review applicable 
    to all factual conclusions made by the trial judge -- that of palpable and 
    overriding error.

[Emphasis in original.]

[35]

In
H.L. v. Canada (Attorney General)
, 2005 SCC 25, [2005] 
    1 S.C.R. 501 Fish J. emphasized that the majority reasons in
Housen
should not be taken to have decided that inferences of fact drawn by a trial 
    judge are impervious to review though unsupported by the evidence (para. 
    73).  He said (at para. 74):

I 
    would explain the matter this way.  Not infrequently,
different
inferences 
    may reasonably be drawn from facts found by the trial judge to have been directly 
    proven.  Appellate scrutiny determines whether inferences drawn by the judge 
    are reasonably supported by the evidence.  If they are, the reviewing court 
    cannot
reweigh the evidence
by substituting, for the reasonable inference 
    preferred by the trial judge, an equally  or even more  persuasive inference 
    of its own.  This fundamental rule is, once again, entirely consistent with 
    both the majority and the minority reasons in
Housen
.

[Emphasis in original.]

[36]

A core issue is whether the Offer to Lease required a management fee.  
    The appellant asserts that because there was a provision in the Offer to Lease 
    dealing with a management fee, but with the quantum or percentage left blank, 
    the trial judge should have implied agreement by the parties to a reasonable 
    fee and established it.  The appellant agrees with the judges statement of 
    the law in para. 133:

The 
    principles governing implication of contractual terms were usefully summarized 
    by Kirkpatrick J. in [
Sacks v. Canada Mortgage & Housing Corp.
(2001), 
    42 R.P.R. (3d) 240 (B.C.S.C.)]

at paras. 135-36. These indicate that 
    a term will be implied only where it is necessary to give business efficacy 
    to the contract.  It must be so obvious that it goes without saying.  
    It may not contradict an express term of the contract.  No term should 
    be implied if the contract is effective without it.  Judges are warned 
    not to make contracts for the parties.

[37]

The judge continued:

[134]    
    I find that those principles have no application here, on a proper construction 
    of section 9.  Section 9 states that PDF will be directly responsible 
    for the repair, replacement, maintenance and operation of the premises, 
    and for paying the operating costs associated with those activities.  
    PDF is to pay the plaintiffs costs and expenses in conducting periodic inspections 
    of the premises,  and shall pay  a management fee of ___%   If PDF 
    is not properly performing its maintenance obligations, the plaintiff is entitled 
    to take them over at PDFs expense.  Specifically, the plaintiff may 
    take over the property management of the Premises.

[135]    
    In my view, on a plain and literal interpretation of section 9, PDF is to 
    perform the tasks related to management of the building, unless and until 
    a periodic inspection by the plaintiff reveals it is not doing so properly.  
    PDF will pay the costs of those inspections.  The provision for a management 
    fee, however, is blank because it is PDF who is responsible for the management.  
    PDF will only become liable to pay the plaintiffs property management costs 
    if the plaintiff finds it necessary to take over the management duties.

[136]    
    The plaintiff argues that it would nevertheless incur its own internal management 
    expenses.  Since this is a triple net lease, it says it is a necessary 
    inference that those expenses will be charged back to PDF in a reasonable 
    amount.  I disagree. [.]

She concluded 
    in para. 137, implication of a reasonable management fee is not obvious, 
    nor necessary to give effect to the parties intentions [].

[38]

Construction of the provisions of a contract generally is a question 
    of mixed fact and law (
Hayes v. Weyerhaeuser
, 2008 BCCA 31;
Petty v. Telus Corp.
, 2002 BCCA 135, 164 B.C.A.C. 152).  In 
    this case, the trial judge looked at the surrounding circumstances of the 
    Offer to Lease, noting there had been no discussion of a management fee, reviewed 
    the language of the Offer to Lease and considered the need to imply a reasonable 
    fee in order to give business efficacy to the parties bargain.  I see no 
    reviewable error which would allow this Court to interfere with her finding 
    that the parties did not agree to a management fee.

[39]

The judge held the appellant breached the Offer to Lease by failing 
    to deliver a draft lease that did not require a management fee.  The appellant 
    contends this breach was not fundamental and asserts the appellant could have 
    signed the lease under protest pursuant to s-s. 62(2)(d) of the
Law 
    and Equity Act
, R.S.B.C. 1996, c. 253.

[40]

Subsection 62(2) is permissive.  It states a party may elect to perform 
    the contract in accordance with the requirements of the other party; and 
    s-s. 62(7) says [n]othing in this section limits the right of a party to 
    recover compensation on any other basis.  In my view, PDF was not obliged 
    to proceed under protest.

[41]

In para. 159 the judge stated her reasons for concluding the appellants 
    breach was fundamental and constituted repudiation.  They were factual and 
    based on evidence available to the judge.  I see no basis on which this Court 
    properly could interfere.

[42]

The appellant contends the respondents did not communicate acceptance 
    of the appellants repudiation.  The judge correctly noted there is no requirement 
    for a particular mode of such communication.  She reviewed the conduct of 
    the parties, including a letter from the respondents lawyer stating the respondents 
    would not sign a lease requiring a management fee and took into account no 
    rent was paid and no effort was made by PDF to take possession.  In para. 
    171, the judge concluded the respondents had communicated acceptance of the 
    appellants repudiation.  That was a finding of fact and there was evidence 
    available to the judge to support it.  I see no basis on which this Court 
    properly could interfere.

[43]

The appellant asserts the judge erred awarding to PDF the deposits 
    and costs of refurbishing because the money actually was paid by Mr. Cooke 
    and Ms. Palfreyman.  The judge dealt with this contention in para. 254 stating:

It 
    is true that the funds did not come directly from PDF.  I find, however, 
    that the only reasonable interpretation is that the funds were paid by the 
    other defendants as agents of PDF, to discharge its obligations as tenant 
    under the Offer to Lease and Addendum.

[44]

It is clear the payments were an obligation of PDF and the judge found 
    they were made on behalf of PDF.

[45]

There is ample evidence to support this finding of fact by the judge.  
    I see no basis for this Court to interfere with it.

[46]

The appellants contention the judge erred in declining to find Dubrulle 
    liable fails for the same reason.  She looked carefully at the role played 
    by Dubrulle and concluded in para. 200, as a fact, Dubrulle was not involved 
    in the trespass.

[47]

It is convenient now to address the counterclaim.

[48]

The respondents assert the judge erred in finding they committed trespass 
    based on the course of dealings between the parties.  Their submissions on 
    the point were advanced to the trial judge.  She canvassed the course of dealings 
    of the parties at length.  She also considered the relationship between Mr. 
    Cooke, Ms. Palfreyman and PDF and stated in para. 187:

I 
    conclude that the defendants have offered no justification for entering the 
    building and performing the demolition.  Those actions were an unauthorized 
    intrusion on the plaintiffs property, and constitute trespass.

[49]

The respondents candidly agreed they are asking this Court to find 
    the judge should not have rejected their assertion that they thought they 
    were entitled to do what they did.  In para. 182, the judge specifically rejected 
    Mr. Cookes evidence and stated her preference for the evidence of others. 
     The respondents have advanced no basis on which this Court properly could 
    interfere with the judges findings of fact and her determination that the 
    respondents actions constitute trespass.

[50]

The parties also differ concerning the judges assessment of damages 
    for trespass.  The appellant contends it was too low; the respondents state 
    it was too high.

[51]

Part of the appellants contention concerning the damages for trespass 
    is the assertion the judge erred by limiting the period of consequential damages 
    to the time required to reconstruct the building, eight weeks, as opposed 
    to the longer period it took to rent the premises.  In my view, the appellants 
    position is flawed because it overlooks causation.

[52]

The respondents trespass required rebuilding which resulted in lost 
    revenue until the premises were useable.  The need to find a new tenant and 
    the time it took to do so, flowed from the appellants repudiation of the 
    Offer to Lease.  It was not linked causally to the trespass.

[53]

The appellant asserts the judge erred by failing to assess damages 
    based on a diminution of value as opposed to the cost to reconstruct.  It 
    is clear the judge was well aware of these different approaches to damages.  
    She stated in para. 205, [t]ypically, damages are measured either by the 
    diminution in value of the land, or by the cost of restoration to its original 
    condition.

[54]

The appellant asserts it bought the property to rent, not to sell it.  
    The judge agreed with this contention.  Evidence was led to suggest the rental 
    value was diminished by reason of the trespass.  Evidence also was led dealing 
    with the cost of rebuilding.  The buildings income producing potential should 
    be unaffected if the building were restored to its previous rentable condition.  
    I do not think the judge erred in her approach to assessing damages for trespass.

[55]

The parties raise a number of issues concerning the judges appreciation 
    of the evidence related to the cost of rebuilding.  The respondents say no 
    consideration should have been given to installing a second story in the premises 
    because West Marine did not want a second story.  The appellant asserts the 
    judge looked at reconstructing the base building and it had two floors.  The 
    significance of the second floor issue arises out of the report of Mr. Chercover, 
    an expert called by the appellant.  He estimated costs of construction between 
    $145,000 - $200,000, which included seismic upgrading and two floors.

[56]

Assessing damages based on projected costs of rebuilding is unlikely 
    to be capable of scientific precision and a court is not required to proceed 
    on that basis.  The judge correctly stated the law in para. 207:

An 
    award of damages is an assessment, based on the evidence available.  
    It is not a precise mathematical calculation:
McLachlan

(B.C.S.C.) 
    at 197-198, and (B.C.C.A.) at 695.  The overriding requirement is that 
    it be reasonable, practical, and fair to all parties:
Kates v. Hall
(1991), 53 B.C.L.R. (2d) 322 (C.A.) at 330-331.

[57]

It is apparent in this case the trial judge struggled with the evidence 
    she was given.  She rejected merely following the costs incurred by West Marine 
    (para. 212).  In para. 214, she stated she approached with caution the estimates 
    of the parties experts.  She concluded it was not reasonable to assess damages 
    based on restoring the building to its precise original state (para. 220).  
    After considering evidence that the City would require certain upgrades, the 
    judge concluded in para. 234, [] the plaintiff is entitled to recover reasonable 
    costs of the upgrades.  The trespass by the defendants removed any opportunity 
    that the plaintiff, or anyone else, had of using the building without conforming 
    to City requirements.

[58]

Turning to the evidence, the judge stated in para. 235 she considered 
    Mr. Chercovers estimates to be too generous and she discounted them.  The 
    judge noted she was forced to provide an arbitrary estimate of the costs of 
    upgrades, due to the competing evidence of the experts (paras. 227, 235).

[59]

I see no error in principle by the judge.  She correctly stated the 
    law and reviewed at length the evidence that was available to her.  I would 
    not disturb her finding of the quantum of damages for trespass.

[60]

I turn to punitive damages, an award of which is discretionary.  The 
    trial judge had this to say in para. 249:

I 
    am unable to find support for the plaintiffs contention that the defendants 
    used the demolition as leverage in the negotiations over the final lease.  
    There was no power imbalance between the parties.  Nor did the trespass 
    violate a deeply personal interest of the plaintiff.

The 
    appellant has identified no error in law that would allow this Court to interfere 
    with the trial judges finding of fact and exercise of discretion refusing 
    an award of punitive damages.

[61]

I would dismiss this appeal and cross-appeal.

The 
    Honourable Mr. Justice Chiasson

I agree:

The Honourable Madam Justice Rowles

I agree:

The Honourable Mr. Justice Smith


